Appellant urges that the record fails to show that he was adjudged a "delinquent," and therefore a reversal is demanded. The judgment condemned appellant to confinement in the State Juvenile Training School, after the jury had returned a verdict finding him guilty of assault with intent to murder, and fixed said Training School as the place of confinement. The judgment did not specifically recite that appellant was adjudged to be a "delinquent." The finding by the court that appellant was under seventeen years of age fixed his status as a juvenile. When the verdict found him guilty of assault with intent to murder, followed by judgment to the same effect, it brought appellant within the status of a delinquent notwithstanding the omission of such specific recital in the judgment. That part of Art. 1083 Cow. C. P. applicable reads:
"The term 'delinquent child' shall include any boy under seventeen years of age . . . who violates any penal law of this state." See Davis v. State, 21 S.W.2d 1068.
Special charges given at appellant's request sufficiently supplemented the main charge in every essential requisite.
The motion for rehearing is overruled.
Overruled.